The state files a motion for rehearing in which it is urged that we were in error in that part of our opinion regarding the indictment attempting to charge appellant as an accomplice in the second count. It is urged that what is said to be a second count should be regarded as a second paragraph of the first count. We think the construction thus insisted on would be entirely illogical. It can scarcely be imagined that the pleader would in the first paragraph charge appellant with being a joint principal with Johnson in cutting the fence; and in a second paragraph of the same count have also attempted to charge appellant with being an accomplice to himself as a principal.
The motion for rehearing is overruled.
Overruled.